‘.




     ,                 OFFICE       OF THE   ATTORNEY    GENERAL   OF TEXAS
                                                AUSTIN
1


              Ecmorrble4. II?Camerr
              stat.      roaltu
              ‘Auatia,       T6ur

              Dou xr. oam6orr




         b:




         I:
         :
         !
         i
         !’
                         In t&a oau oi Lowu ooluabo Rinr Authority
               T* xoorar,123 Teex.264, 03 81 We (2) 629, the SUM
               Court of Teur he14 t&C mnbu6 OS the Board of ofmet-
               or8 ot thr I,,C. 8. A. oooapy stak oifloer,aa nunbe
               of a State baa&
                                  ut.’ 4,806. l2, of UM @tat6 oowtituuoh,       pro-
               rider      ln pwtl     ”                                     ,
                                                                     C.
     &ancnbla   0, II.Camorr, Page 2
!.
          we e-88     00 opinion *l$h rofannoa   to othrr
  wrtiom   a$ thlr tlmei Ooa8idoraUon thrraoi 8il.Ik
1 lfomd unbU. 8 btu     dpt. ia order fhat   th18 09iniOa
U#OBtha PLOM gn88blg px-obiuaMy br mharrd        l8 0rrl.y
a8 9OWibhe



                                        Vu7 tru4 youra
                                 MTom       OWICBIL
                                                 OFTEL46


                                             R. Y, PalmhiM
                                                   A8riataat




gfftlit APPROVELiOV 12, 1942        ,


        ATTORbTEYOlDERAL d's'TiW&